MEMORANDUM **
Jesus Lopez-Canchola appeals from the 57-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lopez-Canchola contends that the district court erred in applying a 16-level sentencing enhancement for a prior armed robbery conviction because the district court relied on uncertified records. Contrary to Lopez-Canchola’s contention, there is no requirement that the government submit certified records. See United States v. Chavaria-Angel, 323 F.3d 1172, 1175-76 (9th Cir.2003).
Lopez-Canchola also contends that the documents submitted by the government did not establish that he is the same person who committed the robbery in question. We conclude that the records submitted by the government and the testimony from the probation officer were sufficiently reliable to demonstrate that Lopez-Canchola was the person convicted of the armed robbery. See United States *478v. Marin-Cuevas, 147 F.3d 889, 894-95 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.